department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list tep ral t legend taxpayer plan financial institution-a financial_institution b amount dear this is in response to your request dated date and supplemented by communication dated date in which your authorized representative on your behalf requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that she received a distribution from plan of amount taxpayer asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to errors made by financial_institution a and financial_institution b taxpayer further represents that amount has not been used for any other purpose on date taxpayer received a distribution of amount from plan in which she was a participant plan was administrated by financial_institution a taxpayer instructed financial_institution b to establish an individual_retirement_account ira in her name to accept a rollover_contribution from plan taxpayer then contacted financial_institution a and requested that a rollover_distribution be made to financial_institution b financial_institution a issued a check to taxpayer titled in a manner indicating the check was to constitute a direct_rollover however the check made no reference to the individual_retirement_account the check was deposited with financial_institution b on date but it was deposited in a non-ira account and taxpayer had no indication that the account was not an ira until almost three years after the distribution was made further financial_institution a filed an irs form 1099-r with respect to the distribution and coded it consistent with it being a direct_rollover based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that the secretary may waive the day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted is consistent with taxpayer's assertion that her failure to accomplish a timely rollover was a result of errors committed by both financial_institution a and financial_institution b that led to amount being contributed to a non-ira account therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed under sec_401 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this letter is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely yours ne levine manager lans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc
